Case 2:19-cr-00219-MJH Document 36-6 Filed 08/16/19 Page 1 of 1




                                                                  A0386-B

                                                                     DEFENDANT'S
                                                                       EXHIBIT

                                                                  CASE
                                                                  NO.
                                                                            D
                                                                  EXHIBIT
                                                                  NO.
